J-S55024-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                       IN THE SUPERIOR COURT OF
                                                         PENNSYLVANIA


                       v.

KAREEM TODD

                            Appellant                   No. 209 MDA 2017


            Appeal from the Judgment of Sentence January 13, 2017
                 in the Court of Common Pleas of York County
              Criminal Division at No(s): CP-67-CR-0001288-2015


BEFORE: DUBOW, J., RANSOM, J., and STRASSBURGER, J.*

MEMORANDUM BY RANSOM, J.:                            FILED OCTOBER 04, 2017

        Appellant, Kareem Todd, appeals from the judgment of sentence of

twenty-three and one-half to forty-seven years of incarceration, following a

jury trial resulting in his conviction for third degree murder and firearms not

to be carried without a license.1 We affirm.

        On September 13, 2013, Appellant argued about drug territory with

Jazz Beady in an alley between Princess and Poplar Streets in the City and

County of York, Pennsylvania.             See Notes of Testimony (N.T.) Trial,

11/14/16 to 11/17/16, at 248-49, 253-55, 576-77.            The argument was

observed by Rafael Rivera, Jacques Barnes, and Deloris Randall, also known

____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
1
    18 Pa.C.S. §§ 2502(c) and 6106(a)(1).
J-S55024-17



as “Weezy.” Id. at 248-49, 253-55, 495, 576. Appellant left the area and

called Quentin McGlone, complaining that Mr. Beady had refused to allow

him to sell drugs on Princess Street. Id. at 255-56; 396-99. The two men

returned to Princess Street approximately fifteen minutes later, both armed.

Id. at 255-56; 395-96.      Appellant carried a chrome .357 semi-automatic

revolver as he walked towards 653 Princess Street, a gun Ms. Randall had

seen him carry two or three weeks earlier. Id. at 256-59; 395-96, 576. Mr.

Beady and Mr. Barnes, who was armed with a .32 revolver, saw them

coming. Id. at 498-99.

      Appellant pointed the gun at Mr. Beady, Jacques Barnes, Julius Little,

and the other men on the porch.         Id. at 260, 268-69, 400-02, 499.

Appellant and Mr. Beady argued again, but Mr. Beady went back into the

house and closed the door. Id. at 262, 400-02, 499-500. Mr. Barnes and

Appellant began to argue, and guns were drawn. Id. at 501-02. Mr. Beady

briefly came out onto the porch again before running inside. Id. at 503. As

soon as the door closed, Appellant fired a shot at eye level through it before

fleeing with Mr. McGlone.    Id. at 248-49, 262-63, 403-04, 503-04.      After

Appellant fired his gun, many people, including Mr. Barnes, began firing their

own weapons. Id. at 404, 503-05.

      Ronielle Kirkland, who lived on the second floor of the residence with

her children, was awakened around 3:15 a.m. by the sound of numerous

gunshots and went downstairs to investigate.      Id. at 218-19.   When she

opened the door and turned on the hall light, she saw Mr. Beady, bleeding

                                    -2-
J-S55024-17



from the head on the floor in the otherwise empty hallway, and ran back up

the steps.     Id. at 219-21.         Mr. Little, her boyfriend, joined her.    Id.

Someone attempted to open the door, hitting Mr. Beady in the head, so she

locked the door and told them to go around the back. Id. at 220-21. Ms.

Kirkland’s daughter called 911. Id. at 227.

       At 3:18 a.m., police officers were informed of the shooting and arrived

at the scene approximately two minutes later. Id. at 108, 111, 129-32. Mr.

Little opened the door for Police Officer Andrew Riedy, who observed Mr.

Beady lying motionless and face down on the floor. Id. at 108-10. Another

officer spoke with Mr. Little and Ms. Kirkland upstairs. Id. at 111, 129-32,

217, 222-23.

       Rolling Mr. Beady over, Officer Riedy found he was bleeding from a

wound above his right eyebrow. Id. at 111, 131. Officer Riedy pulled Mr.

Beady towards the second floor staircase to allow access for emergency

services. Id. at 111-12. There was a bullet hole at eye level in the outside

door of the residence.        Id. at 112, 131, 149.       Other officers arrived to

secure the scene and collect evidence.           Id. at 142-66.   Ballistic evidence

from guns of other calibers were recovered from the hall, porch, street, and

breezeway.2       Id. At 111-12, 147, 170-76.           Mr. Beady was taken by



____________________________________________


2
  At trial, Appellant implied that someone other than himself had committed
the homicide. However, he has abandoned this issue on appeal.



                                           -3-
J-S55024-17



ambulance to the hospital, where he later passed away as a result of the

gunshot wound to his head. Id. at 383, 649.

        Following the shooting, Appellant and Mr. McGlone got into a car

driven by Ms. Randall. Id. at 409, 458. The three drove to a friend’s house

in York and stayed about fifteen minutes before leaving for Philadelphia. Id.

at 407-10. On February 6, 2014, Mr. McGlone and Appellant were stopped

by police in Philadelphia. Id. at 640-41. Mr. McGlone gave the officer his

real name, but Appellant claimed his name was “Thomas Thornton.”           Id.

Appellant was finally arrested on February 4, 2015. Id. at 97, 649. He did

not have a license to carry a firearm. Id. at 648-49.

        At trial, Appellant represented himself with standby counsel Richard

Robinson, Esq., present during the proceedings.       Following trial, the jury

acquitted Appellant of first degree murder3 and convicted him of the

aforementioned charges.         The Commonwealth nolle prossed the remaining

charge of possession of a firearm prohibited.4          Appellant received an

aggregate sentence of twenty-three and one-half to forty-seven years of

incarceration. He did not file post sentence motions.




____________________________________________


3
    18 Pa.C.S. § 2502(a).
4
    18 Pa.C.S. § 6105(a)(1).



                                           -4-
J-S55024-17



      Appellant timely appealed and filed a court-ordered Pa.R.A.P. 1925(b)

statement of errors complained of on appeal.        The trial court issued a

responsive opinion.

      On appeal, Appellant raises the following issues for our review:

      I. Whether the evidence was insufficient to establish third
      degree murder in that the Commonwealth’s evidence only
      established reckless or grossly negligent actions by the
      Appellant, in that the Appellant allegedly shot through a closed,
      completely solid wooden door, and the Appellant would not have
      been able to see the victim when he fired his weapon.

      II.   Whether the court erred in permitting testimony from
      Commonwealth witnesses that the Appellant was engaged in
      drug dealing activity, which led to a dispute over drug dealing
      territory, which is evidence of prior bad acts which was unfairly
      prejudicial to the Appellant and outweighed any probative value.

      III.   Whether the honorable trial court erred in permitting
      testimony that Appellant provided a false name to a Philadelphia
      police officer during a traffic stop to establish consciousness of
      guilt.

      IV.    Whether the honorable trial court erred in permitting
      testimony from a Commonwealth witness that she observed the
      Appellant with a silver revolver, the same weapon allegedly used
      in the homicide, approximately three weeks prior which was to
      [sic] remote in time to be relevant at trial and was a prior bad
      act.

Appellant’s Brief at 4 (unnecessary capitalization omitted).

      First, Appellant challenges the sufficiency of the evidence.         See

Appellant’s Brief at 15. Appellant contends that the Commonwealth failed to

prove the element of malice where Appellant shot through a closed door and

would not have been able to see his victim. Id. at 15-16. Appellant claims




                                     -5-
J-S55024-17



that his actions were reckless or grossly negligent, but that the evidence

does not support a charge of third degree murder. Id. at 15-17.

     We review a challenge to the sufficiency of the evidence as follows.

     In determining whether there was sufficient evidentiary support
     for a jury’s finding [], the reviewing court inquires whether the
     proofs, considered in the light most favorable to the
     Commonwealth as a verdict winner, are sufficient to enable a
     reasonable jury to find every element of the crime beyond a
     reasonable doubt.        The court bears in mind that: the
     Commonwealth may sustain its burden by means of wholly
     circumstantial evidence; the entire trial record should be
     evaluated and all evidence received considered, whether or not
     the trial court’s rulings thereon were correct; and the trier of
     fact, while passing upon the credibility of witnesses and the
     weight of the evidence, is free to believe all, part, or none of the
     evidence.

Commonwealth v. Diggs, 949 A.2d 873, 877 (Pa. 2008) (citations

omitted).

     Third degree murder occurs when a person commits a killing which is

neither intentional nor committed during the perpetration of a felony, but

contains the requisite malice. See 18 Pa.C.S. § 2502(c); see also

Commonwealth v. Kling, 731 A.2d 145, 147 (Pa. Super. 1999). Malice

     exists where there is a wickedness of disposition, hardness of
     heart, cruelty, recklessness of consequences, and a mind
     regardless of social duty, although a particular person may not
     be intended to be injured. Where malice is based on a reckless
     disregard of consequences, it is not sufficient to show mere
     recklessness; rather, it must be shown the defendant
     consciously disregarded an unjustified and extremely high risk
     that his actions might cause death or serious bodily injury. A
     defendant must display a conscious disregard for almost certain
     death or injury such that it is tantamount to an actual desire to
     injure or kill; at the very least, the conduct must be such that


                                    -6-
J-S55024-17


      one could reasonably anticipate death or serious bodily injury
      would likely and logically result.

Kling, 731 A.2d at 147-48 (internal citations and quotations omitted).

      Here, the evidence established that Appellant acted with the requisite

malice to sustain his conviction for third degree murder. First, the evidence

showed that Mr. Beady was shot in the head and died as a result of his

wounds. See 18 Pa.C.S. § 2502(c). Multiple witnesses testified to seeing

Appellant raise the gun and fire it through the door.    Id.; see also N.T.,

supra. Further, the evidence established that Appellant acted with malice in

firing the gun. Although the door was closed, it had been shut only seconds

before by Mr. Beady, with whom Appellant had been arguing throughout the

day. Indeed, Appellant specifically called Mr. McGlone and asked him if he

was armed, because he was having an issue with Mr. Beady. He specifically

sought out Mr. Beady to again raise the issue of drug sales.      Testimony

established that the shot was fired through the door, at approximately eye-

height, only seconds after it had been shut. Any reasonable person would

have assumed that someone was likely still behind the door.       See, e.g.,

Commonwealth v. Lee, 626 A.2d 1238, 1242 (Pa. Super. 1993) (finding

that gunshot fired at close range following argument, among other

circumstances, established sufficient evidence of malice).

      Thus, the evidence established that Appellant consciously disregarded

an unjustified and extremely high risk that his actions might cause death or

serious bodily injury and was sufficient to sustain a conviction for third

degree murder. See Kling, 731 A.2d at 147-48; Diggs, 949 A.2d at 877.

                                    -7-
J-S55024-17



     Appellant’s second and fourth issues concern claims that the court

erred in permitting testimony from Commonwealth witnesses that Appellant

had engaged in drug dealing activity and had possessed a silver revolver

three weeks prior to the crime.     See Appellant’s Brief at 17, 22.      He

contends that this is evidence of prior bad acts, that the evidence was more

prejudicial than probative and, accordingly, that the trial court erred in

admitting this evidence. Id. at 17-18.

     We examine a trial court’s decision concerning the admissibility of

evidence for an abuse of discretion. Commonwealth v. Dengler, 890 A.2d
372, 379 (Pa. 2005). Regarding the admissibility of prior bad acts,

     [g]enerally, evidence of prior bad acts or unrelated criminal
     activity is inadmissible to show that a defendant acted in
     conformity with those past acts or to show criminal propensity.
     Pa.R.E. 404(b)(1). However, evidence of prior bad acts may be
     admissible when offered to prove some other relevant fact, such
     as motive, opportunity, intent, preparation, plan, knowledge,
     identity, and absence of mistake or accident. Pa.R.E. 404(b)(2).
     In determining whether evidence of other prior bad acts is
     admissible, the trial court is obliged to balance the probative
     value of such evidence against its prejudicial impact.

Commonwealth v. Sitler, 144 A.3d 156, 163 (Pa. Super. 2016) (en banc)

(quoting Commonwealth v. Sherwood, 982 A.2d 483, 497 (Pa. 2009).

     Prior to reaching the merits of Appellant’s issue, we must first

determine whether he has preserved it. The Commonwealth filed a motion

to admit these prior bad acts on May 20, 2016, according to the docket.

Appellant did not file a response to this motion. A hearing was scheduled for

July 8, 2016, but the notes of testimony from that hearing do not appear of


                                    -8-
J-S55024-17



record.   On July 8, 2016, it appears that the motion was rescheduled for

October 27, 2016. An order granting the Commonwealth’s motion does not

appear of record. Instead, the docket indicates that the motion was granted

in part and denied in part but does not indicate which parts.        At trial,

Appellant did not object to the introduction of the testimony.   See N.T. at

255, 399-402, 496-98, 574-77.

      This Court cannot meaningfully review claims raised on appeal unless

we are provided with a full and complete certified record. Commonwealth

v. O'Black, 897 A.2d 1234, 1240 (2006). We have further noted that this

requirement is not a mere technicality. Commonwealth v. Preston, 904
A.3d 1, 7 (Pa. Super. 2006). In the absence of an adequate certified record

there is no support for an appellant’s arguments and thus no basis upon

which relief may be granted. Id. It is well-settled that it is the appellant’s

responsibility to ensure that the record certified on appeal is complete and

contains all materials necessary for this Court to perform its duty.     See

Commonwealth v. Kleinicke, 895 A.2d 562, 575 (Pa. Super. 2006) (en

banc). Here, we cannot review Appellant’s claim, because it is unclear from

the record what parts of the motion in limine were granted or denied and,

accordingly, we cannot determine whether the court abused its discretion.

See, e.g., O’Black, 897 A.2d at 1240; Kleinicke, 895 A.2d at 575.




                                    -9-
J-S55024-17



       Third, Appellant claims that the court erred in admitting testimony that

Appellant provided a false name to a Philadelphia police officer during a

traffic stop to establish consciousness of guilt.5 See Appellant’s Brief at 20.

Appellant contends there could be numerous reasons he would have given a

false name to the police and that the Commonwealth did not establish that,

at the time of the traffic stop, he knew a warrant had been issued for his

arrest. See Appellant’s Brief at 21-22.

       As noted above, the admission of evidence is within the sound

discretion of the trial court unless there has been an abuse of discretion in

admitting said evidence.         See Dengler, 890 A.2d at 379.    “In addition,

where evidence exists that a defendant committed a crime, knew he was

wanted, and fled or concealed himself, such evidence is admissible to

establish consciousness of guilt.” See Commonwealth v. Lukowich, 875
A.2d 1169, 1173-74 (Pa. Super. 2005) (citing Commonwealth v. Johnson,

838 A.2d 663, 681 (Pa. 2003)). Where the evidence at trial fairly raises the

inference that a defendant’s actions could be construed as consciousness of

guilt, they are properly admitted, even where that defendant offers another

explanation for his flight or other actions. See, e.g., Lukowich, 875 A.3d

at 1174. Use of an alias has been recognized as evidence of consciousness

____________________________________________


5
  Appellant filed a motion in limine to preclude this evidence on the morning
of the first day of trial; the trial court denied his motion from the bench.
See N.T. at 18-19.




                                          - 10 -
J-S55024-17



of guilt. See Commonwealth v. Robinson, 721 A.2d 344, 352 (Pa. 1998)

(citing Commonwealth v. Collins, 269 A.3d 882 (Pa. 1970)).

      Here, the evidence introduced at trial fairly raised the inference that

Appellant, by giving a police officer a false name, showed consciousness of

guilt. The evidence established that Appellant, after arguing with Mr. Beady,

shot at him through a closed door and immediately fled. He then drove from

York, Pennsylvania, back to Philadelphia, Pennsylvania. Almost five months

later, when stopped by a police officer in Philadelphia, he gave a false name.

Thus, Appellant’s use of an alias was properly admitted, as the other

evidence introduced at trial fairly raised an inference that Appellant’s actions

could be construed as a consciousness of guilt, and the trial court did not err

in denying Appellant’s motion.        See Lukowich, 875 A.3d at 1174;

Robinson, 721 A.2d at 352; Dengler, 890 A.2d at 379.

      Judgment of sentence affirmed. Jurisdiction relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/4/2017




                                     - 11 -